DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	The Amendment filed Dec. 7, 2022 has been entered. Claims 1-3, 5, 7-14, and 16-23 are pending. Claims 1 and 21 have been amended. Claim 23 is new. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-14 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wilaschin et al. (US 2009/0311378 A1; Dec. 17, 2009) in view of Nakatani (US 2011/0212222 A1; Sep. 1, 2011) and Kitamura et al. (US 2005/0074500 A1; April 7, 2005).
Regarding claims 1, 5 7-8, 13 and 18-19, Wilaschin discloses a fermented dairy product and a method of making a fermented dairy product comprising the successive steps of:
providing a dairy base, wherein the dairy base comprises milk of animal origin ([0038]), 
mixing the dairy base with a culture of bacteria, and 
fermenting the product to obtain a fermented dairy product ([0021]-[0023]).
Wilaschin discloses that the culture of bacteria can be strains of thermophilic lactic acid bacteria or mesophilic lactic acid bacteria and combinations thereof ([0053]) and therefore Wilaschin teaches that the culture of bacteria can comprise at least one strain of thermophilic lactic acid bacteria and at least one strain of mesophilic lactic acid bacteria.
 While Wilaschin discloses adding a culture of bacteria to the diary base, Wilaschin fails to teach adding lactase to the dairy base. 
Nakatani disclsoes a method of producing a fermented whey (e.g. dairy) product, wherein lactase is added to the dairy base along with the lactic acid bacteria before fermentation ([0013], [0015]-[0016], [0061]-[0062]). Nakatani further teaches that the addition of lactase improves the flavor of the fermented dairy product to provide enhanced sweetness, excellent thermal stability and suitable viscosity ([0013]).
It would have been obvious to one of ordinary skill in the art to add lactase with the lactic acid bacteria to the dairy base of Wilaschin. Nakatani discloses that the addition of lactase along with the lactic acid bacteria prior to fermentation provides an improved fermented dairy product that has enhanced sweetness, excellent thermal stability and suitable viscosity and would therefore give the fermented product of Wilaschin the same improved properties.  
 While Wilaschin fails to specifically teach separating liquid whey from the fermented dairy product, Kitamura discloses a process of producing fermented milk, wherein the fermented product is separated from the liquid whey using centrifugation ([0023], [0049]-[0052]).
As Kitamura discloses that it is known in the art to separate a fermented product from liquid whey, it would have been obvious to one of ordinary skill in the art to separate liquid whey, using centrifugation as taught by Kitamura, in the process of Wilaschin in order to result in a strained fermented dairy product that has no liquid whey. Doing so would predictable result in a strained fermented dairy product that is suitable for consumption.
 As stated above, Wilaschin discloses that the culture of bacteria can be strains of thermophilic lactic acid bacteria or mesophilic lactic acid bacteria and combinations thereof ([0053]). Wilaschin further teaches that the thermoophilic lactic acid bacteria can be Lactobacillus bulgaricus, Streptococcus thermophiles, Bifodobacterium lactis and the mesophilic lactic acid bacteria can Lactococcus lastis, and combinations thereof  ([0053]). 
It would have been obvious to use any combination of bacteria culture as they are all known to be useful for fermenting a dairy product, including the claimed combination as set forth in claim 8, as Wilaschin discloses that all claimed bacteria strains are known in the art to be useful for fermenting a dairy product and further teaches that combinations of bacteria can be used. 
Further, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, using a combination of bacteria strains as set forth in Wilaschin would merely yield the predictable result of providing a culture of bacteria that is suitable for fermenting a dairy product.
Regarding claim 9, as stated above, Nakatani discloses a method of producing a fermented whey (e.g. dairy) product, wherein lactase is added to the dairy base before fermentation. Nakatani teaches that the lactase can be added before the addition of the culture of bacteria ([0013], [0015]-[0016], [0061]-[0062]). 
Therefore, it would have been obvious to one of ordinary skill in the art to add lactase before the lactic acid bacteria in the method of Wilaschin in order to provide an improved fermented dairy product that has enhanced sweetness, excellent thermal stability and suitable viscosity and would therefore give the fermented product of Wilaschin the same improved properties.  
Regarding claim 10, as stated above, the prior art teaches adding lactase to the dairy base prior to the addition of the culture of bacteria ([0013], [0015]-[0016], [0061]-[0062], [0067]).
With respect to adding the lactase 10 to 40 min before the culture of bacteria, Nakatani teaches that the timing at which the lactase is added to the dairy base may be anytime before the lactic acid fermentation so that the enzymatic reaction involving lactose degradation can be allowed to proceed in a period before and during lactic acid fermentation ([0067]). 
Therefore, it would have been obvious to one of ordinary skill in the art to vary the time at which lactase is added before the culture of bacteria in order to ensure the lactose degradation has enough time to proceed. 
As stated in MPEP 2144.05: "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 11 and 20, as stated above, Naktani teaches adding lactase to a dairy base, and further teaches that it is added in an amount of 0.04 wt %, thus falling within the claimed range of 0.005 to 0.20 wt % in claim 11 and 0.01 to 0.15 wt % in claim 20. 
It would have been obvious to one of ordinary skill in the art to added lactase to the dairy base of Wilaschin in a similar amount as disclosed by Nakatani as Nakatani disclsoes that such amount is suitable for providing an improved fermented product as stated above. 
Regarding claim 12, Wilaschin further teaches that the dairy product is fermented at a temperature between 37 to 49 C for a time of 3 to 14 hours ([0066]), thus overlapping the claimed range of 25 to 44 C and falling within the claimed time of 3 to 25 hours. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 14, Wilaschin further teaches cooling the fermented dairy product to a temperature of about 10 C or less ([0070]), thus overlapping the claimed range of between 1 and 10 C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to cool the strained fermented dairy product after the separating step (c) as Wilaschin discloses that such cooling step and temperature is suitable for producing a final fermented dairy product that is safe, wherein the bacteria cultures are not actively fermenting and thus do not change the viscosity of the fermented product ([0070]).
Regarding claim 21, the prior art discloses adding lactase during the preparation of a strained fermented product as described above, which is same as the instant invention, and therefore the method of the prior art is considered to prevent clogging of a separating device during preparation. 
Further, Nakatani discloses that the addition of lactase results in a fermented product having suitable viscosity ([0013]) and therefore it would have been obvious for the method of the combined prior art to result in a strained fermented dairy product having suitable viscosity to prevent clogging. 
Additionally, as stated above, Wilaschin teaches mixing the dairy base with a culture of bacteria and fermenting the product to obtain a fermented dairy product ([0021]-[0023]), wherein the dairy base comprises milk of animal origin ([0038]).
Wilaschin discloses that the culture of bacteria can be strains of thermophilic lactic acid bacteria or mesophilic lactic acid bacteria and combinations thereof ([0053]) and therefore Wilaschin teaches that the culture of bacteria can comprise at least one strain of thermophilic lactic acid bacteria and at least one strain of mesophilic lactic acid bacteria.
Regarding claim 22, as stated above, Wilaschin discloses that the culture of bacteria can be strains of thermophilic lactic acid bacteria or mesophilic lactic acid bacteria and combinations thereof ([0053]). Wilaschin further teaches that the thermoophilic lactic acid bacteria can be Lactobacillus bulgaricus, Streptococcus thermophiles, Bifodobacterium lactis and the mesophilic lactic acid bacteria can Lactococcus lastis, and combinations thereof ([0053]). 
It would have been obvious to use any combination of bacteria culture as they are all known to be useful for fermenting a dairy product, including the claimed combination as set forth in the claim, as Wilaschin discloses that all claimed bacteria strains are known in the art to be useful for fermenting a dairy product and further teaches that combinations of bacteria can be used. 
Further, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, using a combination of bacteria strains as set forth in Wilaschin would merely yield the predictable result of providing a culture of bacteria that is suitable for fermenting a dairy product.
Regarding claim 23, Wilaschin discloses a fermented dairy product and a method of making a fermented dairy product comprising the successive steps of:
providing a dairy base, wherein the dairy base comprises milk of animal origin ([0038]), 
mixing the dairy base with a culture of bacteria, and 
fermenting the product to obtain a fermented dairy product ([0021]-[0023]).
Wilaschin discloses that the culture of bacteria can be strains of thermophilic lactic acid bacteria or mesophilic lactic acid bacteria and combinations thereof ([0053]) and therefore Wilaschin teaches that the culture of bacteria can comprise at least one strain of thermophilic lactic acid bacteria and at least one strain of mesophilic lactic acid bacteria.
 While Wilaschin discloses adding a culture of bacteria to the diary base, Wilaschin fails to teach adding lactase to the dairy base. 
Nakatani disclsoes a method of producing a fermented whey (e.g. dairy) product, wherein lactase is added to the dairy base along with the lactic acid bacteria before fermentation ([0013], [0015]-[0016], [0061]-[0062]). Nakatani further teaches that the addition of lactase improves the flavor of the fermented dairy product to provide enhanced sweetness, excellent thermal stability and suitable viscosity ([0013]).
It would have been obvious to one of ordinary skill in the art to add lactase with the lactic acid bacteria to the dairy base of Wilaschin. Nakatani discloses that the addition of lactase along with the lactic acid bacteria prior to fermentation provides an improved fermented dairy product that has enhanced sweetness, excellent thermal stability and suitable viscosity and would therefore give the fermented product of Wilaschin the same improved properties.  
As stated above, the prior art teaches adding lactase to the dairy base prior to the addition of the culture of bacteria ([0013], [0015]-[0016], [0061]-[0062], [0067]).
With respect to adding the lactase 10 to 40 min before the culture of bacteria, Nakatani teaches that the timing at which the lactase is added to the dairy base may be anytime before the lactic acid fermentation so that the enzymatic reaction involving lactose degradation can be allowed to proceed in a period before and during lactic acid fermentation ([0067]). 
Therefore, it would have been obvious to one of ordinary skill in the art to vary the time at which lactase is added before the culture of bacteria in order to ensure the lactose degradation has enough time to proceed. 
As stated in MPEP 2144.05: "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
 While Wilaschin fails to specifically teach separating liquid whey from the fermented dairy product, Kitamura discloses a process of producing fermented milk, wherein the fermented product is separated from the liquid whey using centrifugation ([0023], [0049]-[0052]).
As Kitamura discloses that it is known in the art to separate a fermented product from liquid whey, it would have been obvious to one of ordinary skill in the art to separate liquid whey, using centrifugation as taught by Kitamura, in the process of Wilaschin in order to result in a strained fermented dairy product that has no liquid whey. Doing so would predictable result in a strained fermented dairy product that is suitable for consumption.
 As stated above, Wilaschin discloses that the culture of bacteria can be strains of thermophilic lactic acid bacteria or mesophilic lactic acid bacteria and combinations thereof ([0053]). Wilaschin further teaches that the thermoophilic lactic acid bacteria can be Lactobacillus bulgaricus, Streptococcus thermophiles, Bifodobacterium lactis and the mesophilic lactic acid bacteria can Lactococcus lastis, and combinations thereof  ([0053]). 
It would have been obvious to use any combination of bacteria culture as they are all known to be useful for fermenting a dairy product, including the claimed combination as set forth in claim 8, as Wilaschin discloses that all claimed bacteria strains are known in the art to be useful for fermenting a dairy product and further teaches that combinations of bacteria can be used. 
Further, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, using a combination of bacteria strains as set forth in Wilaschin would merely yield the predictable result of providing a culture of bacteria that is suitable for fermenting a dairy product.


Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilaschin et al. (US 2009/0311378 A1; Dec. 17, 2009), Nakatani (US 2011/0212222 A1; Sep. 1, 2011) and Kitamura et al. (US 2005/0074500 A1; April 7, 2005) as applicant to claim 1 above, and further evidenced by Barnard et al. (Protein Content in Raw and Fluid Milk Products, J. Milk Food Technol. Vol. 38, No. 7, Pages 380-382; July 1975).
Regarding claims 2 and 16, Wilaschin discloses using bovine milk as described above ([0038]), but fails to disclose the protein content of the fresh milk used in step (a).
However, it is well known in the art that pure fresh milk has a protein content within the claimed range as evidenced by Barnard. Barnard discloses that fresh milk has an average protein content from 2.82% to 4.20% (page 380, Abstract), thus falling within the claimed range of between 2.8 and 4.6% in claim 2 and overlapping the claimed range of 3.1 about 4.0% in claim 16. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As Barnard discloses that fresh milk has the claimed protein content, the milk of Wilaschin would have the same protein content and therefore meets the claimed limitations. 

	

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilaschin et al. (US 2009/0311378 A1; Dec. 17, 2009), Nakatani (US 2011/0212222 A1; Sep. 1, 2011) and Kitamura et al. (US 2005/0074500 A1; April 7, 2005) as applied to claim 1 above, and further in view of Merrill (US 2014/0308398 A1; Oct. 16, 2014).
Regarding claims 3 and 17, as described above, the prior art teaches a method of providing a strained fermented dairy product, but fails to specifically teach the protein content of the strained product. 
Merrill discloses a method of making a fermented dairy product using the same starting material as Wilaschin (e.g. milk), and further teaches that the final product can have a protein content of 11% or more ([0047]), thus overlapping the claimed range of 6 to 16% in claim 3 and 7 to 12% in claim 17. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to one of ordinary skill in the art to have the fermented product of Wilaschin have a protein content as taught by Merrill as Merrill discloses using the same starting material, milk. Further, the protein content is dependent on the starting material, such as the type of dairy product used, and therefore one of ordinary skill in the art can vary the type and amount of starting material to result in a fermented dairy product having a desired protein content. 



Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues on pages 6-8 that none of the cited references teach the limitations of amended claim 1. Applicant states that there is no motivation to combine Wilaschin with both Nakatani and Kitamura as Wilaschin teaches a dairy product and not that the dairy ingredient is only whey, while Nakatani aims at preparing a fermented whey product and Kitamura aims at removing whey. 
This is not found persuasive as all the cited references are in the same field of endeavor. They are all directed towards fermented dairy products. Wilaschin uses a starting dairy product that can be bovine milk, which contains whey, and therefore one of ordinary skill in the art would expect the process of Nakatani to be relevant to Wilaschin. Regarding Kitamura not being applicable to a process that comprises a product that consists of whey, the examiner notes that Wilaschin teaches that the starting material is milk, which is the same as Kitamura, and therefore the starting material of the prior art does not consist of whey. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all the claimed method steps are well known in the prior art of making fermented dairy products. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues on pages 9-10 that the addition of lactase to the dairy based aids in preventing clogging during production. 
This is not found persuasive. The examiner recognizes that Wilaschin fails to teach the addition of lactase. The examiner agrees that Wilaschin is also directed towards a fermented dairy product, however, Wilaschin further discloses that the fermented product can be made from a variety of diary bases, including whey as it is a fraction of milk ([0037]). 
As stated in MPEP 2123: A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
	Therefore, as Wilaschin recognizes that the dairy base can comprise whey (e.g. as milk contains whey), and Nakatani teaches that the dairy base comprises whey, one of ordinary skill in the art would expect the addition of lactase to the dairy base of Wilaschin would yield the advantages as taught by Nakatani. Nakatani additionally teaches that the whey dairy base is derived from milk to produce whey fermented milk ([0035], Example1). 
	 Regarding applicant’s arguments that Nakatani fails to teach adding lactase before the culture of bacteria, the examiner notes that, as stated above, Nakatani discloses that the lactase is added to the dairy base before fermentation. Nakatani further teaches that the lactase can be added before the addition of the culture of bacteria ([0013], [0015]-[0016], [0061]-[0062]). 
Therefore, it would have been obvious to one of ordinary skill in the art to add lactase before the lactic acid bacteria in the method of Wilaschin in order to provide an improved fermented dairy product that has enhanced sweetness, excellent thermal stability and suitable viscosity and would therefore give the fermented product of Wilaschin the same improved properties. 
	With respect to the strains of bacteria used and applicant’s argument that Nakatani only teaches the use of thermophilic lactic acid bacteria strains, the examiner notes that Wilaschin teaches the same strains as claimed, both types of lactic acid bacteria. Again, as stated above, both Wilaschin and Nakatani are directed towards fermented dairy products, wherein the dairy base can be whey, and therefore one of ordinary skill in the art would expect the addition of lactase to the dairy base of whey to still provide all the benefits of adding lactase as taught by Nakatani, even when fermented with the types of bacteria as taught by Wilaschin. Wilaschin and Nakatani teach overlapping strains of bacteria that are known in the art for fermenting dairy bases. Wilaschin further teaches that it is known in the art to use two different types of lactic acid bacteria for fermenting dairy bases. Therefore, absent a showing otherwise, one of ordinary skill in the art would expect the combination of the prior art to result in a method as claimed with a reasonable expectation of success. 
Further, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, using a combination of bacteria strains as set forth in Wilaschin would merely yield the predictable result of providing a culture of bacteria that is suitable for fermenting a dairy product.
Regarding applicant’s argument of unexpected results stating that an improved effect was observed when lactase was added before the culture of bacteria, the examiner notes that this is not found persuasive as Nakatani clearly teaches that lactase can be added before the bacteria ([0013], [0015]-[0016], [0061]-[0062]). 
	For the reasons stated above, the 103 rejections are maintained. 




Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791